DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
The Applicant argues that Gellens fails to disclose that personal communication ability information of an emergency message comprises an indication of incapability to use a voice call, as recited in claim 1.  The Examiner respectfully disagrees.
Firstly, it is noted that the term “indication” is broadly and reasonably defined as a sign or piece of information that shows, or point out something.  
Secondly, the Examiner further directs the Applicant’s attention to paragraph 0102 of Gellens, where it discloses the emergency call may be initiated in response to manual input from a user or in response to one or more detected conditions.  To initiate the emergency call, the terminal 110 may use a communication session to establish a packet-based call (e.g., voice call, packet based data call involving text, IM or video communication, and the like) with the central service 160 or a third-party central service.  
Furthermore, paragraph 0124 of Gellens discloses that the terminal 110-c may generate a header for the first signaling message abased on the communication session, the header including an indication that a portion of a body of the first signal The communication session carries one or more of voice, character-at-a-time text, message-at-a-time text, video, and text messaging using at least one of streaming or non-streaming media. 
The Examiner notes that the communication sessions that are carried out based on the packet based data call involving text, or IM, character-at-a-time text, or message-at-a-time text as described in paragraphs 0078, and 0124 of Gellens is obviously understood and/or considered as a non-voice call.  
More importantly, since the terminal 110 establishes a communication session with the central service 160, or the third-party central service by transmitting a request including the header indicating a type of communication (e.g., the type of a communication being text, or IM, character-at-a-time text, or message-at-a-time text), it means that the terminal 110 transmits a message indicating to the central service 106 or the third-party central service that the terminal 110 is not capable of communicating or using voice call in this requested communication session.  The Examiner also notes that the teachings of Gellens is consistent with the definition of “indication” because the message sent by the terminal 110 to the central service 106 or the third-party central service includes an indication stating that the terminal 110 requests a text communication session, and not a voice call, which again, this is an indication of incapability to use the voice call.  
Based on the above discussion, it should be clear to the Applicant that Gellens still reads on the argued features and therefore, previous rejections are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gellens et al. (hereinafter “Gellens”, US 2017/0374538).
Regarding claims 1, 9, and 15, Gellens discloses a method for initiation and/or routing of an emergency session in a packet switched communication system (i.e., establishing a packet based call as described in paragraph 0102, and Abstract), wherein a public safety answering point (i.e., PSAP 210-a as shown in Fig. 2A) is either a part of the packet switched communication system (i.e., a Next Generation (NG) emergency call (eCall) may be established from an IVS to a PSAP via an IP Multimedia System (IMS) as described in paragraph 0075) or is able to be accessed by the packet switched communication system, and wherein the method, the system, and the mobile communication device comprises: 
determining or defining, by a mobile communication devic
initiating, by the mobile communication device (i.e., a terminal 110 transmits an eCall message (e.g., a SIP INVITE message) to eCall server 150 as described in paragraph 0106), the emergency session, 
wherein initiating the emergency session comprises transmitting an emergency message, via a packet switched connection of the mobile communication device, to the packet switched communication system (i.e., a terminal 110 transmits an eCall message (e.g., a SIP INVITE message) to eCall server 150 as described in paragraphs 0102-0103, and 0106).
wherein the personal communication ability information and/or the personal medical condition information is part of the emergency message (i.e., an automatic or manually initiated emergency related call from the terminal 110 that enables text communications path to be established as described in paragraphs 0078, 0082, 0102-0103, and 0106); 
wherein the personal communication ability information comprises at least one out of the following: 
an indication of a preferred language to be used by the public safety answering point, 
an indication of a prioritized list of preferred languages or form of communication to be used by the public safety answering point, or
an indication of incapability to use a voice call (i.e., an automatic or manually initiated emergency related call from the terminal 110 that enables text communications path to be established as described in paragraphs 0078 and 0082); Page 4 of 11
wherein the personal medical condition information comprises at least one out of the following: 
an indication of a preferred additional contact person or contact instance to be used or contacted by the public safety answering point, 
an indication of a prioritized list of preferred additional contact persons or contact instances to be used by the public safety answering point, or 
an indication of a reference information to a medical or personal record of the user of the mobile communication device.  

Regarding claim 2, Gellens discloses all limitations recited within claims as described above.  Gellens also discloses wherein the emergency session is an IP multimedia subsystem (IMS) based packet switched emergency sessions (paragraphs 0102-0103, and 0106), 
wherein the personal communication ability information and/or the personal medical condition information is: 
part of a session initiation protocol (SIP) invite message, 
part of SIP header information of the emergency message,
part of an extended markup language (XML) body of the emergency message (i.e., SIP INVITE as described in paragraph 0106);
wherein the emergency session comprises: a voice call or a video call, and/or a text chat (i.e., voice and/or video as described in paragraphs 0106).  

Regarding claim 4, Gellens discloses all limitations recited within claims as described above.  Gellens also discloses prior to initiating the emergency session by the mobile communication devic

Regarding claim 5, Gellens discloses all limitations recited within claims as described above.  Gellens also discloses wherein the emergency session and/or the emergency message comprises a voice message (i.e., voice as described in paragraph 0074).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Crawford et al. (hereinafter “Crawford”, US 2013/0148549), and further in view of Siomina et al. (hereinafter “Siomina”, US 2012/0302201).
Regarding claim 3, Gellens discloses all limitations recited within claims as described above.  Gellens also discloses wherein the network nodes of the IMS core include a P-call state control function (P-CSCF) node, an E-call state control function (E-CSCF) node, and/or an application server (AS) node (paragraph 0081), but does not expressly disclose the remaining features of this claim.
In a similar endeavor, Crawford discloses a method to implement E911 services in IMS.  Crawford also discloses: 
evaluating the personal communication ability information and/or the personal medical condition information of the emergency message via a network entity of the packet switched communication system (i.e., an emergency call is received in step 1002, and an E911 profile is received from an HSS to analyze in step 1004 as shown in Fig. 10, and as described in paragraph 0076), and 
wherein the method further comprises: 
routing the emergency message based on availability of corresponding recipients, either in network nodes of an IP multimedia subsystem (IMS) core, or in the public safety answering point (i.e., routing the emergency message based on the availability as described in paragraphs 0039-0043).   
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to select an optimal PSAP to assist the user in case of emergency. 
The combination of Gellens, and Crawford, however, does not expressly disclose the remaining features of this claim.
Furthermore, Siomina discloses methods and arrangements for supporting positioning.  Siomina also discloses:
routing the emergency message to at least a recipient of the public safety answering point in accordance with the evaluated personal communication ability information and/or the evaluated personal medical condition information (i.e., routing an emergency message to PSAP based on UE capability as described in paragraphs 0091-0093); 
wherein the method further comprises the following additional steps: 
analyzing personal communication ability data (i.e., determining the UE types a text-based message as described in paragraphs 0091-0093), 
Page 5 of 11determining a sequence of communication channels based on the analysis (see Fig. 15, and its descriptions), 
arranging the personal communication ability information in accordance with the determined sequence (paragraphs 0091-0119), and 
routing the emergency message based on the determined sequence (paragraphs 0091-0119).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure all users get assistance in case of emergency by using text-based message communication.  




Claim 6-8 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Vincent (US 2015/0288797). 
Regarding claim 6, Gellens discloses all limitations recited within claims as described above, but does not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein determining or defining the personal communication ability information and/or the personal medical condition information of the user of the mobile communication device comprises determining or defining the personal communication ability information of the user of the mobile communication device;
wherein determining or defining the personal communication ability information of the user of the mobile communication device comprises: 
reading out communication ability data of a memory device of the mobile communication devic
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Regarding claim 7, Gellens discloses all limitations recited within claims as described above, but does not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein determining or defining the personal communication ability information and/or the personal medical condition information of the user of the mobile communication device comprises determining or defining the personal medical condition information of the user of the mobile communication device;
wherein determining or defining the personal medical condition information of the user of the mobile communication device comprises:
reading out personal health data of a memory device of the mobile communication device or a device coupled to the mobile communication device (i.e., medical information stored in user’s phone as described in paragraph 0098).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Regarding claim 8, Gellens discloses all limitations recited within claims as described above, but does not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein: 
a recipient of the public safety answering point is an automatic translator, enabling a connection with any public safety answering point, 
the public safety answering point uses voice-to-text translation (i.e., speech-to-text method as described in paragraph 0098), and/or 
a translation of the public safety answering point is selected based on a quality of the translation in a respective language.  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644